Exhibit 10.3 (As revised effective February 15, 2008) DOLLAR TREE STORES, INC. STANDARD OPTION AGREEMENT NOTE: This document incorporates the accompanying Grant Letter, and together they constitute a single Agreement which governs the terms and conditions of your Option in accordance with the Company’s 2003 Equity Incentive Plan or 2004 Executive Officer Equity Plan, as applicable. THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the accompanying Grant Letter, by and between the Participant and Dollar Tree Stores, Inc. (“Company”). A. The Company maintains both the 2003 Equity Incentive Plan (“EIP”) and the 2004 Executive Officer Equity Plan (“EOEP”). B. The Participant has been selected by the committee administering the EIP and EOEP (“Committee”) to receive a Non-Qualified Stock Option Award under one of these plans. C. Key terms and important conditions of the Award are set forth in the cover letter (“Grant Letter”) which was delivered to the Participant at the same time as this document. This Agreement contains general provisions relating to the Award. The Grant Letter specifies whether the Award is issued under the EIP or the EOEP (whichever is applicable, the “Plan”). IT IS AGREED, by and between the Company and the Participant, as follows: 1.
